                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1/21/2020
 ------------------------------------------------------------- X
 BRIAN K. SCARANTINO,                                          :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -against-                        :    1:19-cv-10117-GHW
                                                               :
 WINSTON O. BRANCHE MORA and PRO- :                                        ORDER
 TEK OF NEW YORK, INC.,                                        :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- :
                                                               X
GREGORY H. WOODS, United States District Judge:

        On November 5, 2019, the Court scheduled an initial pretrial conference in this matter for

November 20, 2019. Dkt No. 4. Mr. Goldin of Goldin & Rivlin, PLLC was counsel of record for

Plaintiff from November 5, 2019 through the date of scheduled initial pretrial conference on

November 20, 2019. Mr. Goldin did not attend the scheduled conference, and the conference could

not go forward because Mr. Goldin was not in attendance, even though counsel for Defendants and

the Court were present. Dkt No. 11. Mr. Goldin did not provide any justification for his failure to

appear. The Court issued an order to show cause why it should not impose sanctions on Mr. Rivlin

for his failure to appear on November 22, 2019. See id. The deadline for Mr. Goldin to show cause

was November 27, 2019. Id. Mr. Goldin has not submitted a response to the Court’s order to date.

Accordingly, the Court will sanction Mr. Goldin for his failure to appear. See Fed. R. Civ. P. 16(f)(A)

(“On motion or on its own, the court may issue any just orders . . . if a party or its attorney: fails to

appear at a scheduling or other pretrial conference[.]”).

        The Court will impose sanctions in the amount that Defendants spent in direct costs and

legal fees to attend the initially scheduled pretrial conference. Defendants are directed to submit an
affidavit attesting to their direct costs and legal fees in attending that conference.


        SO ORDERED.

Dated: January 21, 2020
New York, New York                                       __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                     2
